PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/761,824
Filing Date: 17 Jul 2015
Appellant(s): INESTROSA et al.



__________________
Mark Pohl
For Appellant


EXAMINER’S ANSWER





This Examiner’s Answer is in response to the appeal brief filed 10 June 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 26, 2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

RESTATEMENT OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) is applied for establishing a background for determining obviousness under 35 U.S.C. 103(a):
1.	Determining the scope and content of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005074953A1 (published 08/18/2005). 
	Present claim 18 recites a “method to reduce the risk that a human will in the future develop Alzheimer’s disease” comprising “administering to a human that is at least 18. . .a daily oral dosage of from about 1 to about 4 [mg/kg] andrographolide.” Claim 18, then, defines the patient population as humans aged at least 18 years that do not have Alzheimer’s disease, while the only claimed active step is administration of about 1-4 mg/kg andrographolide.

	The amount of andrographolide administered to treat lupus, MS, rheumatoid arthritis, diabetes, and AIDS, 1-5 mg/kg, overlaps the claimed dosage of “about 1-4 [mg/kg].” In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," as in the present situation, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	WO2005074953A1 describes administration of its composition to human patients. (Abstract). Furthermore, WO2005074953A1 does not limit the ages of the treated patients and would be applicable to all ages of patients who have lupus, MS, rheumatoid arthritis, diabetes, or AIDS, inclusive of those aged at least 18 years. 
WO2005074953A1 renders claim 18 obvious, because it discloses administering andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (“about 1 to about 4 [mg/kg]”) to human patients that do not have Alzheimer’s disease (e.g., lupus, MS, rheumatoid arthritis, diabetes, or AIDS). In addition, WO2005074953A1 explicitly discloses administration of 1-5 mg/kg andrographolide in preventing Alzheimer’s disease. (claims 23 and 28), which provides a separate basis that renders obvious present claim 18.
Regarding claims 23-26, these claims are also rendered obvious by the disclosure of WO2005074953A1, as each claims a result of administering about 1-4 mg/kg of andrographolide that would occur inherently upon administration of the same compound in the 
Claims 27-29 recite the method of claim 18 but limit the age of the patient population to at least 45, at least 60, and at least 70, respectively. Claims 27-29 are obvious for the same reasons claims 18 and 23-26 are obvious. In addition, WO2005074953A1 does not limit the ages of the treated patients and would be appreciated as applicable to all ages of patients who have lupus, MS, rheumatoid arthritis, diabetes, or AIDS, inclusive of those aged at least 45-70 years. Likewise, claim 28 of WO2005074953A1 explicitly discloses administering 1-5 mg/kg andrographolide to prevent Alzheimer’s disease, with no limitation on age. 
Claims 30-32 recite the method of claim 18 but limit the dosage to 2.5 mg/kg, 300 mg, and 300 mg administered as two 150 mg doses. As referenced, Example 9 (pp. 33-34) indicates the andrographolide composition used in the lupus (p. 34), MS (p. 34), rheumatoid arthritis (p. 35), diabetes (p. 35), AIDS (p. 35), and AD (pp. 35-36) treatments comprises 24.6% andrographolide, 4.8% 14-deoxyandrographoilide, and 0.6% neoandrographolide and in a pharmaceutical form with dosages of 1-5 mg/kg andrographolide, rendering obvious 2.5 mg/kg, as it falls within the narrow range taught by WO2005074953A1. Note, claims 23 and 28 also disclose administration of 1-5 mg/kg andrographolide. WO2005074953A1 also discloses varying the dosage from single to multiple or daily, depending on the chosen route of administration, size of the patient, and nature of the condition. (p. 27). Here, the general conditions of the claims are taught in the art, and it is obvious to discover optimum workable ranges through routine experimentation, where the normal desire of scientists to improve upon what is already generally known provides the requisite motivation to find the optimum parameters upon proof of concept. In this case, WO2005074953A1 discloses administering 1-5 mg/kg andrographolide to patients that do not have Alzheimer’s disease, and it is not inventive to find an optimum dosage within that narrow range.
RESPONSE TO ARGUMENT
	The Appellants first argue that Example 8 of WO2005074953A1 fails to provide a reasonable expectation of success in practicing the claimed invention, because Example 8 does not describe an andrographolide composition, proposes an assay in wild-type rats, which the Appellants assert do not form β-amyloid, and presents no data indicating β-amyloid inhibition. (Appeal Brief, pp. 2-5). The basis of this argument is flawed, but even if sound, it does not withstand scrutiny when analyzed on the merits. 
The Appellants misapply the “reasonable expectation of success” standard, erroneously asserting that to establish obviousness, a cited reference must provide a reasonable expectation of success in practicing the claimed invention. The proper standard, however, is not whether the cited art as a whole provides a reasonable expectation of success in practicing the claimed invention but instead whether there is a reasonable expectation of success in making the modifications to the cited art required to arrive at the claimed invention. Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As applied to WO2005074953A1, the only modification required to meet the claimed invention lies in the claimed age limitation, “administering to a human that is at least 18.” While the Appellants never raise this issue, WO2005074953A1 provides a reasonable expectation of success in administering 1-5 mg/kg andrographolide to patients having lupus, MS, rheumatoid arthritis, diabetes, and AIDS to patients aged 18+, at least because these diseases affect people of all ages, encompassing the claimed age ranges. (See, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
In addition, the Appellants’ focus on whether Example 8 teaches inhibiting β-amyloid formation, ignores the fact that independent claim 18 does not require inhibiting β-amyloid formation, resulting in no substantive arguments against the obviousness rejection of the only 
	The Appellants misconstrue Example 8 of WO2005074953A1 and do not address the cited art as a whole. In a list of examples (pp. 25-36) referencing the andrographolide composition that is the primary subject of WO2005074953A1, Example 8, “Inhibition of β-amyloid formation by the composition in wild type rats,” describes two complementary techniques, thioflavin-T fluorescence and Congo red binding, to determine β-amyloid inhibition. Figure 5 appears to depict this in vitro inhibition of β-amyloid formation by the andrographolide composition using the thioflavin technique. (p. 13). Read in context, Example 8 appears to suggest, if not demonstrate, β-amyloid inhibition using an andrographolide composition. However, even if Example 8 has no meaning whatsoever as asserted by the Appellants, the rejection still establishes that WO2005074953A1 describes administration of andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (about 1-4 mg/kg) to human patients that do not have Alzheimer’s disease (e.g., lupus, MS, rheumatoid arthritis, diabetes, or AIDS), such that “reduc[ing] the risk that a human will in the future develop Alzheimer’s disease” occurs upon administration of the same compound in identical or overlapping amounts to the same patient population. In addition, WO2005074953A1 explicitly describes administration of 1-5 mg/kg andrographolide in preventing Alzheimer’s disease. (claims 23 and 28). 
	The Appellants then argue Example 15 of WO2005074953A1 does not provide a reasonable expectation of success of practicing the claimed method, because Example 15 does not disclose β-amyloid inhibition using an andrographolide composition, stating that “like Example 8 above, [Example 15] provides no data” on whether the composition inhibits β-amyloid formation. (Appeal Brief, pp. 6-7).

	The Appellants then argue that claims 23 and 28 of WO2005074953A1 do not provide a reasonable expectation of success of practicing the claimed method, because claims 23 and 28 do not disclose β-amyloid inhibition using an andrographolide composition. (Appeal Brief, p. 7). 
Again, the Appellants misapply the reasonable expectation of success standard and ignore that claim 18 does not require β-amyloid inhibition. In addition, the Final rejection never
asserts that claims 23 and 28 disclose information on inhibiting β-amyloid formation but instead are used to support the assertion that WO2005074953A1 explicitly discloses administration of 1-5 mg/kg andrographolide in preventing Alzheimer’s disease.
	The Appellants then argue that Examples 10-14 do not provide a reasonable expectation of practicing the claimed method, because Examples 10-14 do not disclose β-amyloid inhibition using an andrographolide composition. (Appeal Brief, p. 8). 
Again, the Appellants misapply the reasonable expectation of success standard and ignore that claim 18 does not require β-amyloid inhibition. In addition, the Final rejection never asserts that Examples 10-14 disclose information on inhibiting β-amyloid formation but instead are used to support the assertion that WO2005074953A1 explicitly discloses administration of 1-5 mg/kg andrographolide to patients that do not have Alzheimer’s Disease. 

	As indicated in the Final rejection, present claims 23-26 recite a result of administering about 1-4 mg/kg of andrographolide that would occur upon administration of the same compound in the same amount to the same patient population. WO2005074953A1 describes administration of andrographolide in an amount (1-5 mg/kg) overlapping the claimed amount (about 1-4 mg/kg) to the same patient population, and would necessarily produce the same results.	
All asserted rejections, therefore, remain proper and are hereby maintained.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL BARKER/Primary Examiner, Art Unit 1655                                                                                                                                                                                            

Conferees:
/TERRY A MCKELVEY/            Supervisory Patent Examiner, Art Unit 1655                                                                                                                                                                                            
/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658